Per Curiam.
The plaintiff testified that the rubber mats or runners were used as part of the equipment of the lobby of the hotel, which was conceded by the answer of each defendant to have been under defendant’s control. At the time of the accident the mats were being washed with soap and water in front of the defendants’ premises. From these facts an inference may be made that the defendants’ property while being cleaned in front of the premises was within the control of the employees. To repel that inference it was incumbent on the defendants to offer proof to the contrary. Nor can it be held as matter of law that the flooding of the sidewalk with soapy water does not create a dangerous condition.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.